Exhibit 10.2

 

THIRD AMENDMENT AND WAIVER TO CREDIT AND SECURITY AGREEMENT

﻿

    This Third Amendment and Waiver to Credit and Security Agreement (this
“Amendment”) is dated as of August 13, 2019 by and among MICRON PRODUCTS INC., a
Massachusetts corporation  ("Borrower"), MICRON SOLUTIONS, INC., a Delaware
corporation (“Guarantor” and, together with Borrower, each an “Obligor” and
collectively, the “Obligors”), and ROCKLAND TRUST COMPANY, a Massachusetts trust
company ("Lender").

RECITALS

A.    Borrower and Lender are parties to that certain Credit and Security
Agreement dated as of December 29, 2017, as amended by that certain First
Amendment and Waiver to Credit and Security Agreement dated as of March 7, 2019,
and as further amended by that certain Second Amendment and Consent to Credit
and Security Agreement dated as of August 6, 2019 (the “Second Amendment”) (the
"Credit Agreement").

B.    Obligors have requested that Lender agree to (i) amend certain provisions
of the Credit Agreement and (ii) waive certain Events of Default that have
occurred as a result of (x) Borrower’s failure to satisfy certain requirements
of Section 4.3 and paragraph 1 of Schedule B-3 of the Credit Agreement,  namely
by virtue of failing to maintain a Debt Service Coverage Ratio of not less than
1.10 to 1.0 for the fiscal quarter ended June 30, 2019 for the trailing 3 month
period then ended, and (y) Guarantor’s incurrence of certain Indebtedness in
violation of Section 5.6 of the Credit Agreement, as set forth in further detail
in the Second Amendment (collectively, the “Specified Events of Default”).

C.    Lender has agreed to so amend certain provisions of the Credit Agreement
and to waive the Specified Events of Default on the terms and conditions set
forth below.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and each Obligor hereby agree as follows:

1.    Capitalized Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to them in the Credit Agreement.

2.    Waiver of Specified Events of Default; No Other Waiver.  Effective as of
the date of the occurrence of the Specified Events of Default, Lender hereby
waives the Specified Events of Default.  Except as expressly set forth herein
with respect to the Specified Events of Default, Lender has not waived, is not
hereby waiving, and has no intention of waiving, any other Event of Default or
any Default.  All of the terms and conditions of the Credit Agreement remain in
full force and effect and none of such terms and conditions are, or shall be
construed as, otherwise amended or modified, except as specifically set forth
herein, and nothing in this Amendment shall constitute a waiver by Lender of any
Default or Event of Default, or of any right, power or remedy available to
Lender under the Credit Agreement or any other Loan Document, whether any such
defaults, rights, powers or remedies presently exist or arise in the future,
except as specifically set forth herein.

3.    Amendments to Credit Agreement.    

a.    Paragraph 1 in Schedule B-3 of the Credit Agreement is amended in its
entirety as follows:

“1.  DEBT SERVICE COVERAGE RATIO.  Borrower shall cause to be maintained a Debt
Service Coverage Ratio of not less than 1.1 to 1.0 with respect to the
Borrower’s fiscal quarters ending December 31, 2019 and each fiscal quarter
thereafter, in each case as calculated for the trailing 12 month period then
ended with respect to each such fiscal quarter;  provided that the fiscal
quarter ending December 31, 2019 shall be calculated for the trailing 3 month
period then ended with respect to such fiscal quarter, the fiscal quarter ending
March 31, 2020 shall be calculated for the trailing 6 month period then ended
with respect to such fiscal quarter and the  fiscal quarter ending June 30, 2020
shall be calculated for the trailing 9 month period then ended with respect to
such fiscal quarter.”.

4.    Representations and Warranties.  Borrower represents and warrants to
Lender that (a) all of the representations and warranties made in the Credit
Agreement are true and accurate as of the date hereof as if made as of the date
hereof (except as the same may relate to an earlier date), and (b) after giving
effect to this Amendment, no Default or Event of Default exists.





--------------------------------------------------------------------------------

 



5.    Conditions Precedent.    The effectiveness of this Amendment is subject to
the satisfaction of the following:

a.    the execution and delivery of this Amendment by all parties hereto;

b.    [receipt by the Lender from the Borrower of a $5,000 amendment fee,
together with payment for any fees and expenses reasonably incurred by Lender in
connection with this Amendment; and

c.    receipt by the Lender from the Obligors of such other documents reasonably
requested by the Lender, including, without limitation, (i) that certain
Certificate of Secretary of each Obligor, each dated as of the date hereof, and
(ii) the executed promissory notes and related subordination agreements as
described and set forth in Section 6(a) of the Second Amendment.

6.    Acknowledgements.  Each Obligor hereby acknowledges, ratifies, reaffirms,
and agrees that the Credit Agreement and the other Loan Documents, as
applicable, are enforceable against each Obligor in accordance with their terms
and applicable law, and the security interests granted to Lender thereunder in
the Collateral are and will remain enforceable perfected first priority security
interests which secure the payment and performance by Borrower of the
Obligations and Guarantor’s guarantee of Borrower’s payment and performance of
the Obligations.

7.    Release.    Each Obligor hereby acknowledges and agrees that it has no
defense, counterclaim, offset, cross-complaint, claim or demand of any kind of
nature whatsoever that can be asserted to reduce or eliminate all or any part of
its liability to repay or guarantee the repayment of the Obligations or to seek
affirmative relief or damages of any kind or nature from Lender which are known
to it as of the date hereof.  Each Obligor hereby voluntarily and knowingly
releases and forever discharges Lender and each of its respective predecessors,
agents, employees, affiliates, successors and assigns (collectively, the
“Released Parties”) from all known claims, demands, actions, causes of action,
damages, costs, expenses and liabilities whatsoever, anticipated or
unanticipated, suspected or unsuspected, fixed, contingent or conditional, at
law or in equity, in any case originating in whole or in part on or before the
date this Amendment becomes effective that either Obligor may now or hereafter
have against the Released Parties, if any, irrespective of whether any such
claims arise out of contract, tort, violation of law or regulations, or
otherwise, and that arise from any extension of credit made under the Credit
Agreement, the exercise of any rights and remedies under the Credit Agreement or
any other Loan Document, and/or the negotiation for and execution of this
Amendment, including, without limitation, any contracting for, charging, taking,
reserving, collecting or receiving interest in excess of the highest lawful rate
applicable.

8.    Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together
constituting one and the same instrument.

9.    Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the Applicable State.

﻿

[Signature page follows]

﻿

 

2

 

--------------------------------------------------------------------------------

 

    

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a sealed
instrument as of the first date above written.

﻿

﻿

 

 

﻿

 

 

﻿

BORROWER:

﻿

 

 

﻿

MICRON PRODUCTS INC.

﻿

 

 

﻿

By:

/s/ Wayne Coll

﻿

 

Name: Wayne Coll

﻿

 

Title: Chief Financial Officer

﻿

 

 

﻿

GUARANTOR:

﻿

 

 

﻿

MICRON SOLUTIONS, INC.

﻿

 

 

﻿

By:

/s/ Wayne Coll

﻿

 

Name: Wayne Coll

﻿

 

Title: Chief Financial Officer

﻿

 

 

﻿

LENDER:

﻿

 

 

﻿

ROCKLAND TRUST COMPANY

﻿

 

 

﻿

By:

/s/ Thomas Meehan

﻿

 

Name: Thomas Meehan

﻿

 

Title: Vice President

﻿



Signature Page to Third Amendment and Waiver to Credit and Security Agreement

 

--------------------------------------------------------------------------------